DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed on August 12, 2022 have been received and entered. Claim 1 has been amended, while claim 2-3, 9-13, 21-22 have been canceled. It is noted that withdrawn claim 4 is missing from the listing of the claim. It is suggested that applicant should include claim 4 in the listing of claim in response to this office action. Claims 1, 5-8, 14-20 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims in the reply filed on claim 2 (group I) was acknowledged. Claims 1, 5-8, 14-20 link the invention of group I. 
Priority
This application is a 371 of PCT/US2018/032548 filed on 05/14/2018, which claims priority from US provisional application no 62/649,099 filed on 03/28/2018 and 62/505,264 filed on 05/12/2017. 
Claims 1, 4-8, 14-20 are under consideration.

Withdrawn-Claim Rejections - 35 USC § 102
Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al (USPGPUB 20100011450, dated 1/14/2010). In view of Applicants’ amendment of base claim 1, introducing the limitation of claim 2, the previous rejection is rendered moot and hereby withdrawn. 
Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 5-8, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (USPGPUB 20100011450, dated 1/14/2010) and Ashizawa et al (Clinical Cancer Research, 2017, 23(1), 149-158, online 7/25/2016, IDS) as evidenced by Covassin et al (Clin Exp Immunol 2011 Nov;166(2):269-80)/Pino et al (Methods in Molecular Biology (2010) , 602(Mouse Models for Drug Discovery), 105-117). In view of Applicants’ amendment of base claim 1, introducing the limitation of claim 2, the previous rejection is rendered moot and hereby withdrawn. 

Maintained & modified Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (USPGPUB 20100011450, dated 1/14/2010), Ashizawa et al (Clinical Cancer Research, 2017, 23(1), 149-158, online 7/25/2016, IDS) as evidenced by Covassin et al (Clin Exp Immunol 2011 Nov;166(2):269-80)/Pino et al (Methods in Molecular Biology (2010) , 602(Mouse Models for Drug Discovery), 105-117) and  Grusby et al (Science, 1991, 253, 1417-1420).  
It is noted that dependent claim  does not recite any specific phenotype other than NSG mouse lacking functional major histocompatibility complex I (MHC I) and functional major histocompatibility complex II (MHC II). In absence of inactivation or deletion of any specific region of H2-Ab1 region resulting in any specific phenotype other than general phenotype (lacking functional major histocompatibility complex II (MHC II), instant rejection is applied to the breadth of the claim that encompass a homozygous gene targeting to H2-ab1 gene resulting in H2-Ab1 (I-A) null allele.  
With respect to claim 1, Garcia et al teach an immunodeficient mice (NSG), which are genetically deprived of murine T, B lymphocytes and NK cells, deficient for murine MHC class I and MHC class II molecules, wherein genome of said mouse comprises SCID mutation s in NOD background NOD/SCIO /IL2Rgnull (see para. 23-25). It is further disclosed that MHC class I alpha-chain genes H-2Db and H-2Kb is disrupted (see para. 29-30). Garcia further teaches deficiency in murine MHC class II molecules that is associated with a deficient H-2-Abeta gene and eventually a deficient H-2-Ebeta gene (see para. 30-31). Thus, Garcia teaches  NSG mouse that is genetically modified to lack functional MHC1 and functional MHCII. 
Regarding claim 5, Garcia et al teach mice comprise xeno-transplanted human hematopoietic progenitor cells (see para. 62) by administering the human hematopoietic progenitor cells to the mouse of the invention in a method useful for modeling an effect of human immune system in evaluation assay (see 62-80). 
Garcia differ from claimed invention by not disclosing that the mouse comprises (i) Garcia further teaches deficiency in murine MHC class II molecules that is associated with a deficient H-2-Abeta gene and eventually a deficient H-2-Ebeta gene (see para. 30-31) and (ii) peripheral blood mononuclear cells and human tumor cells and method for modeling an effect of a human immune system in said genetically modified immunodeficient mouse. 
Covassin et al cure the deficiency by disclosing NOD.Cg-PrkdcscidIl2rgtm1Wjl H2-K1tm1Bpe H2-D1tm1Bpe/Sz [NSG- (KbDb)null] mice that do not express MHC class I and NOD.Cg-PrkdcscidIl2rgtm1Wjl/SzJ (NOD-scid IL2rγnull, NSG) mice, NOD.Cg-PrkdcscidIl2rgtm1WjlH2-Ab1tm1Gru/Sz (NOD-scid IL2rγnull Ab°, NSG-Abo) mice, which do not express murine MHC class II molecules on the cell surface (see page 373 col. 1, para. 3). Covassin et al further teaches producing NSG-(KbDb)null] (see page 373, col. 2, para. 1). This is further supported by Grusby who reported targeting H2-AB1 gene to produce a mouse whose genome comprises a homozygous inactivation of H2-Ab1 gene (see abstract, fig. 1) that is deficient in cell surface expression of MHC class II molecule.   The combination of reference differs from claimed invention by not disclosing peripheral blood mononuclear cells and human tumor cells and method for modeling an effect of a human immune system in said genetically modified immunodeficient mouse. 
Before the effective filing date of instant application, Ashizawa et al teach an immunodeficient mouse genetically modified to lack functional major histocompatibility complex I (MHC I) (beta2m KO) and functional major histocompatibility complex II (MHC II) (IAb KO) and human PBMCs and human cancer cells, useful as a murine cancer model for evaluating cancer immunotherapy such as anti PD-1 antibody nivolumab (see page 150, col. 1, para. 1). Ashizawa et al teach that humanized mouse models transplanted with both human peripheral blood mononuclear cells (PBMCs) and cancer cells have been used in some preclinical studies to evaluate antibody-based therapies (see page 149, col. 1, para. 4) (limitation of claims 5, 6 and 8). Covassin et al support the teaching of Ashizawa et al by disclosing human CD4 T cells could engraft readily in NSG mice and mediate xeno-GVHD, although with slower kinetics compared to injection of whole PBMC. It is further disclosed that the purified human CD4 T cells engraft but do not induce a GVHD in NSG mice that lack murine MHC class II allowing said mouse for the purpose of evaluating human specific therapies(abstract) (limitation of claim 7). Likewise, Pino et al teach humanized mice using NOD-scid IL2rγnull stocks that engraft at high levels with human PBMC and are deficient in murine MHC class I, class II, or both classes of MHC molecule (see abstract). 
With respect to claims 14-20, Ashizawa et al teach a method of determining an effect of a human immune system in a genetically modified immunodeficient mouse, comprising: administering an anti PD-1 antibody nivolumab to the genetically modified immunodeficient mouse genetically modified to lack functional major histocompatibility complex I (MHC I) (beta2m KO) and functional major histocompatibility complex II (MHC II) (IAb KO) and human PBMCs (see page 150, col. 1, para. 1 and page 150, col. 2, last para. to page 151, col. 1, para.1,) and human cancer cells and assaying the effect of immune system in said mouse (fig. 2-4).  Regarding claims 15-20, Ashizawa et al teaches the test agent is an anti-cancer agent that is anti PD-1 antibody nivolumab (see page 151, col. 1, para. 1).
Thus, it would have been obvious for one of ordinary skill in the art to modify the immunodeficient NSG mouse that is genetically modified to lack functional MHCI and MHCII as disclosed in Garcia by introducing homozygous deletion in H2-ab1 gene to eliminate all the expression of MHC-class II in the embryo of  NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-D1tm1Bpe Il2rgtm1Wjl/SzJ [NSG-(Kb Db) null  that do not express murine MHC class I as disclosed in Covassin as evidenced by Grusby et al, said modification amounting to combining the prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly indicated [NSG-(KbDb)null] NSG mice do not express murine MHC class I while homozygous deletion of  H2-AB1 gene do not express murine MHC class II molecule on cell surface (supra). It would be further obvious to one of ordinary skill in the art to modify the immunodeficient NSG mouse that is genetically modified to lack functional MHCI and MHCII as disclosed in Garcia by substituting engrafted immune cells with other immune cells (PNMC or T-cell) as suggested in Ashizawa and Covassin, One of skill in the art would have had a reasonable expectation of success because prior art successfully reported  (i) use of NOD.Cg-PrkdcscidIl2rgtm1Wjl H2-K1tm1Bpe H2-D1tm1Bpe/Sz [NSG- (KbDb)null] mice to produce  NSG-(KbDb)null] mouse and/or embryo that do not express MHC class I as in Covassin, while   Covassin and Grusby successfully targeted H2-Ab1 gene in mouse as to produce mouse do not express MHC class II and (ii) engraftment of immune cells (T cells, PBMC) that did not induce a GVHD in NSG mice lacking murine MHC I and/or MHC II for the purpose of evaluating human specific therapies. Thus, it would have been obvious to one of ordinary skill in the art to target H2-Ab1 gene in NOD.Cg-Prkdcscid H2-K1tm1Bpe H2-D1tm1Bpe Il2rgtm1Wjl/SzJ [NSG-(Kb Db)null] mouse embryo disclosed in Covassin to  produce NSG mice lacking  murine MHC I and MHC II  for the purpose of evaluating human specific therapies. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments
	Applicant disagree with the rejection arguing claimed mouse is non-obvious as rate of human IgG clearance in at least two different mouse model that are deficient in mouse model. Applicant argues that an NSG-(KbDb) null (IAnull) mouse of the pending claims has an unexpectedly different human IgG clearance rate compared to a NSG-B2Mnull (IA IE null) (IA IEnull) mouse. Indeed, an NSG-(KbDb) null (IAnull) mouse has a human IgG clearance rate of no more than 60% 2 days after administration, while another NSG-MHC Class I and MHC Class II mouse NSG-B2Mnull (IA IE™") (IA IEnull)) exhibits a rapid human IgG clearance rate of more than 90% 2 days after administration (see, e.g., Figure 2, paragraphs [0149], [0239], and [0240]). A person skilled in the art would not have expected this different human IgG clearance rate in the claimed mouse based on the prior art. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., human IgG clearance rate of less than 60%, 2 days following administration of human IgG or any other resulting phenotype) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Applicant’s argument and instant application discloses claimed mouse NSG-(KbDb) null (IAnull) of the pending claims has an unexpectedly reduced human IgG clearance rate (less than 60%) as compared to another NSG-B2Mnull (IA IE null) (IA IEnull) mouse, 2 days after administration of human IgG. The claims are not so limited (emphasis added). Therefore, in absence of any specific phenotype required by the claim, it would have been obvious for one of ordinary skill in the art to combine the teaching of prior art to produce immunodeficient NSG mouse that is genetically modified to produce NSG-(KbDb) null (IAnull) mouse lacking both functional MHCI and MHCII, with reasonable expectation of success, for evaluating human specific therapies.

Conclusion
 No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632